Title: To George Washington from the Provisional Executive Council of France, January 1793
From: Provisional Executive Council of France
To: Washington, George



Sir,
Paris January  1793.2 Year of the Republic

The french nation, in declaring the Republic and in giving through all the extent of its possessions the most solemn sanction to the principles of Liberty and Equality which make the United States flourish, appears to have approached nearer its ancient allies. It is no more in the crooked paths of politics that one goes to seek the cause of the attachment of these two Nations. It is in the analogy of their sentiments; of their Courage, of their civic Virtues, and of the difficulties that they have surmounted to attain the highest degree of perfection that human institutions can be susceptible of.
If any thing can augment the pure satisfaction of the french Citizen, it is the conviction, that his courage and his virtue, are applauded in a part of the world, which has given the first example of a great political association, founded on the individual equality of its members, who know no other sovereign than the law, no other distinction but that of virtue put into action by talents.
This new order of things, Sir, in the interior parts of the french nation, has produced some in the relations that subsist between her and the United States giving herself up without reserve to her fraternal attachment for her good Allies, the Republic fervently

desires to strengthen bands too much neglected by the ancient diplomacy of the royal government. She wishes to treat with the United States with that frankness and that loyalty which characterizes at all times freemen. She wishes to mix her dearest interests with those of your fellow citizens and give the touching example of too Nations closely united by all the Bands that can do honor to humanity.
It is to conform herself to these wishes that the national Convention has charged her president to express to you that the Executive Council sends to the United States Citizen Genet, in the quality of Minister Plenipotentiary of the Republic. His Character and his well known principles give us all room to hope, Sir, that he will fulfil with zeal the important functions with which he is charged, and that he will express, with energy, the fraternal sentiments of the Republic for the United States. He has received the most extensive powers to agree with the persons that you will judge fit to name, the articles that will serve to consolidate the Bands of Friendship and of commerce between the two Nations, and to establish them on the basis the most liberal and the most durable.
We felicitate ourselves, Sir, that the success of the amicable offices of this minister depends in great measure on a President whose virtue and whose talents are so well known in france & who has given so often proofs of his sentiments for the french Nation. The Executive Cou[n]cil does not doubt at tall but that the official Overtures of Citizen Genet will be of a nature to reconcile your good dispositions for France, with your views for the prosperity and Glory of your Country.
Receive, Sir, the sincere wishes that we make for your happiness and for your conservation. Your life is precious for united America. It is so for all the nations which know and admire you.
The Citizens composing the provisory executive Council

[Roland] minister of the interior
Monge Minister of Marine & of the Colonies
Garat Minister of Justice
[Clavière] Minister of public Contributions
Pache minister of war
Le Brun Minister for for: affairs
By the provisory executive Council
Grouvelle Secy of the Council

